Citation Nr: 1009625	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to an increased initial evaluation in excess 
of 50 percent, for service-connected major depressive 
disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1978 to 
October 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of the November 2006 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, for total disability 
individual unemployability (TDIU) and major depressive 
disorder, respectively.  In the March 2007 decision, the RO 
awarded service connection for major depressive disorder at a 
30 percent disability rating, effective from May 4, 2006.  
During the pendency of the appeal, the RO increased the 
evaluation for major depressive disorder to 50 percent in an 
August 2007 rating decision, effective May 4, 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for major depressive 
disorder, currently evaluated as 50 percent disabling.  In an 
August 2007 rating decision, the RO relied on a December 2006 
outpatient treatment record in assigning the Veteran's 50 
percent evaluation.  However, in the January 2010 written 
brief presentation, the Veteran and her representative 
asserted that her condition has increased in severity since 
the December 2006 outpatient treatment record.  Therefore, a 
new VA examination is warranted to determine the current 
severity of the Veteran's major depressive disorder.  See 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).

With regard to the Veteran's claim for TDIU, the Board notes 
that entitlement to TDIU requires the presence of impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation.  Consideration may 
be given to the Veteran's level of education, special 
training and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).  In 
reaching such a determination, the central inquiry is 
"whether the Veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis 
added).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA 
psychiatric examination to determine 
the current degree of severity of her 
major depressive disorder.  The claims 
file, to include a copy of this remand 
must be made available to the examiner 
for review, and the examination report 
should reflect that such a review was 
accomplished.  The examiner should 
identify the nature, frequency, and 
severity of all current manifestations 
of the Veteran's major depressive 
disorder, separating, to the extent 
possible, any psychological symptoms 
unrelated to major depressive disorder.  
The examination report should include a 
full psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and 
an explanation of the significance of 
the current levels of psychological, 
social, and occupational functioning 
which support the score.  The examiner 
should specifically comment on the 
impact of the Veteran's major 
depressive disorder, as well as the 
impact of her other service-connected 
disorders, including bronchial asthma, 
endometriosis, left hip bursitis and 
torticollis, upon her social and 
industrial activities including her 
employability and offer an opinion as 
to whether it is at least as likely as 
not that the veteran's service 
connected disabilities cause the 
veteran to be unable to obtain and 
retain substantially gainful 
employment.  The rationale for all 
opinions expressed must be provided.

2.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Specifically, the claims for an 
increased initial rating for major 
depressive disorder and for entitlement 
to TDIU should again be adjudicated.  
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



